


Exhibit 10.23




SEQUENOM, INC.
 
NON-EMPLOYEE DIRECTOR
COMPENSATION POLICY
 
The Board of Directors (the “Board”) of Sequenom, Inc. (the “Company”) and the
Nominating and Corporate Governance Committee of the Board adopted the following
compensation program for non-employee directors of the Board. Pursuant to this
program, each member of the Board who is not an employee or an officer of the
Company will receive the following compensation for Board services, as
applicable:


•
a $40,000 annual retainer for service as a Board member;

•
a $20,000 supplemental annual retainer for service as Chairman of the Board;

•
a $20,000 supplemental annual retainer for service as Chairman of the Audit
Committee;

•
a $6,000 supplemental annual retainer for non-chair service as a member of the
Audit Committee;

•
a $14,000 supplemental annual retainer for service as Chairman of the
Compensation Committee;

•
a $4,000 supplemental annual retainer for non-chair service as a member of the
Compensation Committee;

•
a $9,000 supplemental annual retainer for service as Chairman of the Nominating
and Corporate Governance Committee;

•
a $2,000 supplemental annual retainer for non-chair service as a member of the
Nominating and Corporate Governance Committee;

•
a $14,000 supplemental annual retainer for service as Chairman of the Science
Committee; and

•
a $4,000 supplemental annual retainer for non-chair service as a member of the
Science Committee.



At the election of each non-employee director of our Board made prior to the
commencement of a fiscal year, all or a specific percentage of the annual
retainer for such year may be payable in either cash, a nonqualified stock
option to purchase shares of the Company’s common stock, or restricted shares of
common stock. In the event that an election is made to receive a nonqualified
stock option or restricted stock in lieu of all or a portion of such cash
compensation, such nonstatutory stock option or restricted stock award will be
granted pursuant to the Company’s 2006 Equity Incentive Plan, or any successor
plan. The grant date of each such nonstatutory stock option or restricted stock
award will be the first trading day of the fiscal year for which such election
is made and each award will vest in four equal quarterly installments on the
last day of each quarter of the fiscal year for which such election is made,
subject to such director’s continued service as a member of the Board through
the applicable vesting dates.




--------------------------------------------------------------------------------




 
The exercise price per share of each share of common stock covered under the
nonstatutory stock option award shall be equal to the fair market value of a
share of the Company’s common stock on the grant date and will be exercisable
for the number of shares of the Company’s common stock equal to a Black-Scholes
value of such nonstatutory stock option divided into the amount of the annual
retainer for which an election to receive a nonstatutory stock option is made.
Such calculation will be performed with the applicable inputs as if such
calculation were performed on the first trading day of the month of December
that precedes the fiscal year for which the election is made. In the event that
an election is made for restricted stock, the number of shares of restricted
stock granted will be determined using the average daily closing sales price per
share as reported on the Nasdaq Global Market for the month of November that
precedes the fiscal year for which the election is made, divided into the
portion of the annual retainer for which an election to receive the restricted
stock award is made.
 
Additionally, members of the Board who are not employees or officers of the
Company receive a nonqualified stock option to purchase 40,000 shares of the
Company’s common stock on the date of their election to the Board and also
receive an annual nonqualified stock option to purchase 20,000 additional shares
of the Company’s common stock at the annual stockholders meeting.






